By the Court,
Whitman, O. J.:
The petitioners seek to review the action of defendant, a justice of the peace, by certiorari, time for appeal having lapsed without their fault. They are non-residents of the State of Nevada, and were sued in Genoa Township, Douglas County. This action, it is claimed, was beyond the jurisdiction of the justice, as defined by section 511 of the Practice Act. The evident purpose of the section cited is to cover residents of the State; while the equally evident purpose of section 30 is to reach non-residents. Construing these sections together, as parts of the same statute relating to the same general subject of jurisdiction, it follows that the legislative intent .clearly was to give to justices the jurisdiction attempted to be exercised in this case. This might be legally done, as it is the duty of the legislature to fix by law the powers, duties and responsibilities of justices of the peace; and it is only upon the performance- of such duty that the justices’ courts are vitalized; and whatever power they thus obtain, it is their privilege to use, provided always it does not conflict with the constitutional restrictions upon the legislature in this regard. Here there is no such conflict; consequently defendant might have properly exercised the power as attempted, had he pursued the method prescribed by statute in lieu of personal service upon non-residents of the State. In this b.9 signally failed. If there is any step in the proceedings not null it has escaped attention. Suffice it to say that the affidavit is totally defective in that it offers legal conclusions instead of facts for the consideration of the justice; that no summons was issued, so no foundation for *373service either by ordinary or extraordinary means, and so on to the end. These objections are fatal to the judgments under review. Little v. Currie, 5 Nev. 90.
As the justice acquired no jurisdiction in the premises, all bis acts are void; wherefore it is ordered that they be annulled.